Title: To George Washington from David Ross, Jr., 25 October 1781
From: Ross, David, Jr.
To: Washington, George


                  
                      25 October 1781
                  
                  There are a number of Slaves belonging to the Citizens of the United States in and about York & Gloucester which will be lost to the Owners if not immediately secured.
                  Some of those slaves have imposed upon the American and French Army by Passing them selves as free people.
                  I am told there are some instances of sales being made of Slaves for a mere triffle, just to put it in their power to say here after that they have purchased the Slave & paid a valuable consideration.
                  There are Several Slaves on board of the Ships in the harbour, as well those captured as the French Ships of War.
                  The British Officers have also a number of those people at their Quarters.
                  By a little trouble & exertion at present a valuable property may be recovered to the citizens of those States and more especially the unfortunate people of So. Carolina and Georgia.
                  I Beg leave to prepose—That a Gaurd may be appointed at one of the Redoubts at York & another at Gloucester to recover & Secure all Slaves that may be sent to them.  That proper person be appointed to receive all Slaves that Shall be sent to these Redoubts and dismiss them to their Masters with Passes—That the Slaves belonging to the other States & not claimed now by the Owners or some of their friends shall be taken care of as before proposed and advertized in the States they belong to—Some provisions will be wanted for these people untill they are sent of.
                  That all Negroes and Mulattoes who have joined the American or French Army since the Siege of York & Gloucester shall be sent to the Gaurds at the said Redoubts.
                  That such orders as the General shall think proper be published in the Garrisons at York & Gloucester for the delivery of the Negroes & Mulattoes as before mentioned.
                  That persons be appointed to apply to the Commander of the Ships on the harbour to send or Share Such Slaves as may have gone on board his Ships & for liberty to search the Captured Vessells.
                  Sir In Obedience to Your orders of Yesterday I Have taken the liberty of mentioning to You what appears to me a good method of recovering a Number of Slaves the property of the United States which will be be lost to their owners if not secured immediately.  I Have the honor to be With great Respect Your most ob. servt
                  
                     David Ross
                  
               